Citation Nr: 1234725	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  12-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The Veteran served on active duty from January 1955 to January 1957. 

This case comes before the Board of Veterans'' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge on August 22, 2012.  However, on August 9, 2012, the Veteran submitted a statement cancelling the hearing and requesting that his appeal be certified to the Board for review.  


REMAND

Following a review of the record, the Board has determined that further development is required.  

The Veteran contends that his bilateral hearing loss disability warrants a compensable rating.  The Board notes that the noncompensable rating has been in effect for over 50 years.

The Veteran was afforded a VA examination in May 2011.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 60, 75, 80, and 75 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 73 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 20, 45, 55, and 65 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 46 decibels.  Word recognition was 70 percent in the right and 94 percent in the left ear.  

However, the Veteran has submitted the report of a July 2011 audiological private evaluation, containing an uninterpreted audiogram, and revealing speech discrimination scores of 12 percent in the right ear and 68 percent in the left ear.  The Veteran's private physician, in an accompanying August 2011 letter, explained the results and indicated that while their test battery was somewhat different than the one used by VA, the main difference in the results was reflected in the speech recognition scores.  

Thus, given the discrepancy between the May 2011 audiological testing and the July 2011 private audiological testing, particularly the discrepancy in the speech discrimination scores, the evidence currently of record is insufficient for the Board to determine the current severity of his bilateral hearing loss.  As such, VA is required to afford him another VA examination to assess the current degree of severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The AMC/RO should afford the Veteran a VA audiological examination that is conducted pursuant to 38 C.F.R. § 4.85(a) in order to establish the current severity of the service-connected bilateral hearing loss disability.  The claims folder and any pertinent evidence in Virtual VA that is not included in the claims folder must be made available to and reviewed by the examiner.  Testing must be conducted by a state-licensed audiologist and include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  The examiner must also provide a description of the effects of the disability on occupational functioning and daily activities.  The rationale for all opinions expressed should be explained.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

